UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
-----------------------------------
CRISTAL VAZQUEZ, individually and as
Assignee of the Rights of David Sidor,

                            Plaintiff
              -v-                                       1:19-CV-71

MARKEL INSURANCE COMPANY,

                            Defendant.

-----------------------------------


APPEARANCES:                                            OF COUNSEL:

COUTU LANE PLLC                                         KEVIN A. LANE, ESQ.
Attorneys for Plaintiff
237 Main Street Suite 840
Buffalo, New York 14203

KENNEDYS CMK LLP-NEW JERSEY                             APRIL THERESA VILLAVERDE, ESQ.
Attorneys for Defendant
120 Mountain View Boulevard
Basking Ridge, New Jersey 07920


KENNEDYS CMK LLP-NEW YORK                               JOANNA L. YOUNG, ESQ.
Attorneys for Defendant                                 JACOB J. PALEFSKI, ESQ.
570 Lexington Avenue-8th Floor
New York, New York 10022


DAVID N. HURD
United States District Judge


                          MEMORANDUM–DECISION and ORDER

       INTRODUCTION

       This action was first set in motion on October 14, 2010, when plaintiff Cristal Vazquez

("Vazquez" or "plaintiff") suffered an injury during her time working for Mother Nurture

Daycare, LLC ("Mother Nurture" or "the daycare"). Mother Nurture operated out of the marital
home of its owner, Mercedes Sidor, and her husband, David Sidor ("David") (together, "the

Sidors"). Although plaintiff sued both Sidors for her injury, her claims against Mercedes were

dismissed as foreclosed by New York's Workers' Compensation Law, § 29(6) ("§ 29(6)").

          Eventually, Vazquez attained a settlement with David: he would not contest liability,

but she could only recover against his insurer, defendant Markel Insurance Company

("Markel" or "defendant"). However, defendant had already notified David and Mercedes—

but not plaintiff—that it would not provide coverage. Plaintiff alleges that this violates New

York Insurance Law § 3420(d)(2) ("§ 3420(d)(2)"), which requires an insurer to notify both the

insured and the injured party if an exclusion prohibits recovery. As a result, plaintiff argues

that defendant is now estopped from arguing that David was not an insured.

          On October 22, 2018, Vazquez filed a complaint in New York State's Supreme Court,

Ulster County, as an Assignee of David's rights to insurance coverage. Plaintiff alleged four

defects in Markel's refusal to provide coverage: (1) David is not subject to the insurance

policy's Employer Liability exclusion; (2) defendant failed to notify plaintiff, the injured party,

that she would not be covered under the policy; (3) defendant's denial of coverage was not

timely submitted; and (4) defendant cannot subsequently disclaim coverage to cure its initial,

invalid waiver. On December 4, 2019, defendant moved for summary judgment arguing that

each of those positions lacked merit, and on January 8, 2020, plaintiff moved for summary

judgment as well.

          BACKGROUND

          On December 10, 2008, Mercedes formed Mother Nurture as a limited liability

company ("LLC"). Dkt. 20-4, p. 4. 1 Mercedes appears to have been the daycare's only

member. See id. (providing only Mercedes' signature to account for the "written consent of a


1   Pagination corresponds with CM/ECF.

                                                  2
majority in interest of the members" of the limited liability company). 2 Mercedes operated the

daycare out of her and David's home. Dkt. 20-7, p. 3. The Sidors had homeowners'

insurance through Allstate Insurance Company ("Allstate")—who is not a party to this

action—and commercial insurance through Markel ("the policy"). Dkt. 20-8, p. 3.

        David helped Mother Nurture in sundry ways: he handled the finances for the

daycare; he collected payments; and he conducted maintenance and repairs where

necessary. Dkt. 20-7, p. 3. If the daycare had excess funds, he would draw from its coffers.

Id. One day, upon Mercedes' request, he installed a rack to store the cots on which the

children of the daycare would sleep. Id.

        Vazquez was an employee of Mother Nurture in October of 2010. Dkt. 20-7, p. 3. On

October 14, 2010, plaintiff was taking cots down from the rack that David had installed, when

two or three cots, each weighing three pounds, fell off the rack and onto her, knocking her

backwards into a water heater. Id.; Dkt. 30-2, p. 25. Plaintiff suffered a cervical disc

herniation, which required physical therapy, a steroid injection, and ultimately surgery. Dkt.

1-4, ¶¶ 4-8. Plaintiff retains scars in her hip and neck from the surgery, and still suffers from

pain and reduced mobility in her neck. Id. ¶¶ 9-13. Plaintiff received workers' compensation

benefits for her injuries. Dkt. 20-7, p. 3.

        Despite recovering under worker's compensation, Vazquez nevertheless sued both

David and Mercedes in New York State Supreme Court, Ulster County ("the state court"), on

September 6, 2013, to further recover for her ongoing pain and limitations ("the prior action").

Dkt. 20-4, p. 7.

        On September 25, 2013, Markel first received notice of plaintiff's claim against the

Sidors from David. Dkt. 20-12, p. 3. David held both himself and Mercedes out to defendant


2In any event, because plaintiff alleges in her complaint that Mercedes is the sole member of Mother Nurture,
she cannot dispute that point. Dkt. 1-1 ("Comp."), ¶ 5.
                                                       3
as the owners of Mother Nurture. Dkt. 20-11, ¶ 8. On October 9, 2013, defendant

determined that there was no coverage for plaintiff's complaint because plaintiff was an

employee at the time of the accident, and thus she could only recover under workers'

compensation. Dkt. 20-12, p. 8. On November 6, 2013, defendant sent David, but not

plaintiff, a letter disclaiming coverage of plaintiff's claim. Id. at 10-12.

        On December 11, 2015, the state court dismissed plaintiff's claim against Mercedes,

because she employed plaintiff, and thus recovery was limited only to the workers'

compensation benefits plaintiff had already attained. Dkt. 20-7, p. 5 (citing N.Y. W ORKERS

COMP. LAW §§ 11, 29(6)).

        However, the state court declined to hold that David was an employee of Mother

Nurture. Dkt. 20-7, pp. 5-6. Instead, it held that there was a question of fact as to whether

his relationship to Mother Nurture was that of an employee, that of a landlord, or that of an

independent contractor. Id. On September 26, 2017, following that holding, David did not

want to continue to incur expenditures defending himself against Vazquez's claims.

Dkt. 20-8, pp. 2, 6. As a result, plaintiff and David agreed to a settlement, whereby plaintiff

could only pursue relief against Allstate and Markel, but David would no longer contest the

issue of liability. Id. at 1-6. The state court later conducted an inquest of damages and found

that plaintiff's injuries merited $1,173,071.47. 3 Dkt. 1-4, p. 7.

        The problem, of course, was that Markel had already denied coverage for Vazquez's

injury. Dkt. 20-12, pp. 10-12. Plaintiff disagreed with that denial however, because the policy

covered bodily injury and property damage suits against Mother Nurture. Dkt. 20-15, p. 5.




3 The state court's damages assessment included $32,774.64 in medical payments and $40,296.83 for lost

wages, despite plaintiff's workers' compensation lien for those same injuries in the same amounts, as well as
$700,000.00 for past pain and suffering and $400,000.00 for future pain and suffering. Dkt. 1-4, p. 7.
                                                       4
The entities insured by the policy are the daycare itself, its members, and its managers, but

only if the injury arose with respect to their duties as managers. Id. at 11.

       In addition, the policy covers "[a]ny person (other than [Mother Nurture's] 'employee'),

or any organization while acting as [the daycare's] real estate manager." Dkt. 20-15, p. 11.

The policy also insures "volunteer workers," but only if the volunteer worker was acting at the

direction of, and within the scope of their duties for, the daycare. Id. at 18. Moreover, the

policy does not consider volunteer workers to be insureds for bodily injuries to the daycare,

its other volunteer workers, or its employees. Id.

       Nevertheless, Vazquez initiated this action in state court on October 22, 2018. Comp.

p. 2. Plaintiff relied on New York Insurance Law § 1212 to claim that Markel improperly

refused to insure David against her claim. Dkt. 1, ¶ 2. On January 18, 2019, defendant

removed the action to this Court on the basis of diversity jurisdiction under 28 U.S.C. § 1332,

because plaintiff is a citizen of New York, and defendant is an Illinois corporation with a

principal place of business in Virginia. Dkt. 1, ¶¶ 8-9.

       On December 4, 2019, Markel moved for summary judgment. Dkt. 20. On January 8,

2020, Vazquez filed a cross-motion for summary judgment in her favor. Dkt. 27, 28, 30. The

motions having been fully briefed, they will now be considered on the parties' submissions

without oral argument.

       LEGAL STANDARD

       Under Rule 56, summary judgment is warranted "if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law." FED. R. CIV. P. 56(a). The party moving for summary judgment bears the initial burden

of showing, through the production of admissible evidence, that no genuine issue of material

fact exists. Salahuddin v. Goord, 467 F.3d 263, 272-73 (2d Cir. 2006). A fact is material if it


                                                5
"might affect the outcome of the suit under the governing law." Jeffreys v. City of New York,

426 F.3d 549, 553 (2d Cir. 2005). Only after the moving party has met this burden is the

nonmoving party required to produce evidence demonstrating that genuine issues of material

fact exist. Id. at 273.

         The nonmoving party must do more than "rest upon the mere allegations . . . of [the

plaintiff's] pleading" or "simply show that there is some metaphysical doubt as to the material

facts." Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 & n.11 (1986).

Instead, a dispute regarding a material fact is genuine "if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party." Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986). In determining whether a genuine issue of material fact

exists, the Court must resolve all ambiguities and draw all reasonable inferences against the

moving party. Major League Baseball Props., Inc. v. Salvino, Inc., 542 F.3d 290, 309 (2d Cir.

2008).

         DISCUSSION

         New York's Insurance Law § 3420(a)(2) allows an injured party with an unsatisfied

judgment against an insured party to sue the insurer for satisfaction of the judgment in certain

circumstances. Cont'l Ins. Co. v. Atl. Cas. Ins. Co., 603 F.3d 169, 174 (2d Cir. 2010).

Similarly, § 3420(a)(3) allows the injured party to give notice to the insurer to protect the

injured's right to that direct action. Id.

         Under § 3420(d)(2), an insurer denying coverage must affirmatively "disclaim liability

or deny coverage for death or bodily injury arising out of . . . any . . . accident occurring within

[New York.]" N.Y. INS. LAW § 3420(d)(2). In so doing, an insurer must "give written notice as

soon as is reasonably possible of such disclaimer of liability or denial of coverage to the

insured and the injured person . . . ." Id. (emphasis added). If the insurance carrier fails to


                                                 6
timely disclaim coverage, it is precluded from arguing in court that a type of claim is excluded

from coverage. NGM Ins. Co. v. Blakely Pumping, Inc., 593 F.3d 150, 153 (2d Cir. 2010).

"The timeliness of an insurer's disclaimer is measured from the point in time when the insurer

first learns of the grounds for disclaimer of liability or denial of coverage . . . ." In re Allcity

Ins. Co. (Jimenez), 581 N.E.2d 1342, 1343 (N.Y. 1991).

       However, "[a] disclaimer is unnecessary when a claim does not fall within the coverage

terms of an insurance policy . . . ." Markevics v. Liberty Mut. Ins. Co., 761 N.E.2d 557, 559

(N.Y. 2001). That is to say, "estoppel [for failure to disclaim coverage] may not be used to

create coverage regardless of whether . . . the insurance company was timely i[n] issuing its

disclaimer." In re U.S. Specialty Ins. Co. (Denardo), 57 N.Y.S.3d 743, 747 (App. Div. 3d

Dep't 2017). That said, a timely disclaimer is still required when a claim falls within the

coverage terms of a policy and is only denied because of an exclusion within the coverage

provision. Markevics, 761 N.E.2d at 559-60.

       In interpreting an insurance policy, courts rely on the plain meaning of the relevant

terms. Ali v. Fed. Ins. Co., 719 F.3d 83, 90 (2d Cir. 2013). Moreover, "the courts bear the

responsibility of determining the rights or obligations of parties under insurance contracts

based on the specific language of the policies." State of New York v. Home Indem. Co., 486

N.E.2d 827, 829 (N.Y. 1985).

       However, insurance agreements are limited such that workers' compensation

payments are "the exclusive remedy to an employee . . . when such employee is injured or

killed by the negligence or wrong of another in the same employ[.]" N.Y. W ORKERS' COMP.

LAW § 29(6). An act is done "in the same employ" if the injuring coworker was "acting within

the scope of his employment" at the time the injury occurred. Hanford v. Plaza Packaging

Corp., 811 N.E.2d 30, 31 (N.Y. 2004).


                                                   7
       Vazquez's argument is that Markel cannot escape from covering David's portion of the

judgment due to several defects in the mechanism through which it disclaimed coverage

under § 3420(d)(2). Defendant counters by arguing that disclaiming coverage was

unnecessary because David was not an insured within the meaning of the policy, and it

therefore cannot be compelled to create coverage for him. In arguing that point, defendant

relies on the terms of the policy, which only covers Mother Nurture, its members, its real

estate manager, and its volunteer workers. It is defendant's position that because none of

these labels apply to David, he is not covered by the policy and there was no need for

defendant to disclaim.

       Vazquez counters Markel's arguments on two grounds. The first is that David installed

the cot rack that fell on plaintiff while acting as Mother Nurture's landlord, or "real estate

manager," and thus is an insured under the policy. Dkt. 20-15, p. 11; see ABM Mgmt. Corp.

v. Harleysville Worcester Ins. Co., 977 N.Y.S.2d 330, 333 (App. Div. 2d Dep't 2013) (noting

that a real estate manager is "the person or entity acting as the owner's real estate manager

during the policy's effective dates and for 'occurrences' . . . within those dates"). In the

alternative, plaintiff argues that David was a volunteer worker, but that defendant is prohibited

from disclaiming coverage under § 3420(d)(2) because the clause in the policy excluding

liability for injuries to co-workers by volunteer workers is an exclusion, not an absence of

coverage.

       In response, Markel argues that a real estate manager must manage the real estate of

another, and that David's self-interest as the owner of the house precludes him from

qualifying under that provision. See Ins. Co. of N. Am. v. Hilton Hotels U.S.A., Inc., 908

F. Supp. 809, 815-16 (D. Nev. 1995), aff'd sub nom. Ins. Co. of N. Am. v. Hilton Hotels

U.S.A., 110 F.3d 715 (9th Cir. 1997). In the alternative, defendant argues that: (1) David


                                                 8
was not a volunteer worker; (2) the portion of the policy that denies coverage for volunteer

workers who cause personal injury to the insured's employees is not an exclusion but an

absence of coverage, and therefore § 3420(d)(2) does not apply; and (3) defendant timely

notified Vazquez that David was not an insured.

       There is one question of fact in this case. It is the same question that vexed the state

court in the prior action, and it is the same question that demands the denial of both parties'

motions now. Namely: what precisely was David's role when he installed the cots in the

basement? If David installed the cot rack as a landlord, which the state court identified as a

possibility, he would qualify as a real estate manager. Dkt. 20-7, pp. 5-6. In that case, he

would be an insured under the policy, and Markel would be estopped under § 3420(d)(2) from

denying coverage. Thus, defendant would be required to pay the full $1,173,071.47 in

damages assessed against David in the prior action.

       Moreover, Markel's arguments that David cannot qualify as a real estate manager

because he owns the house himself and is thus self-interested are inapposite. First, the

authority that defendant relies on is from the District of Nevada, and thus it is not binding.

Hilton Hotels U.S.A., 908 F. Supp. at 815-16. Second, the question is not whether he acted

as a real estate manager for Mother Nurture in some general sense. Rather, the question is

whether, at the moment he installed the cots in the basement of his house, he did so for his

own sake or the daycare's. Given the lack of utility for a cot rack in the average household, a

reasonable factfinder could conclude that he installed the rack solely for the daycare.

       However, if a factfinder were to find that David acted in virtually any capacity other

than as a real estate manager for Mother Nurture, Markel would not be obligated to pay. The

state court in the prior action identified two other roles that David might have been playing:

(1) an independent contractor; or (2) an employee. Dkt. 20-7, pp. 5-6. If David was acting as


                                                9
an independent contractor, then he is outside the scope of the policy. See generally Dkt.

20-15, pp. 11-12 (listing the categories of people who may qualify as an insured). Similarly, if

he is related to the daycare as an employee or a volunteer worker, it would render workers'

compensation Vazquez's only available remedy. 4 N.Y. W ORKERS' COMP. LAW § 29(6) ("The

right to compensation or benefits under [workers' compensation] shall be the exclusive

remedy to an employee . . . when such employee is injured or killed by the negligence or

wrong of another in the same employ[.]").

        After all, the policy's definition of a volunteer worker is only triggered by the same

"within the scope" of employment standard as that which triggers the exclusive remedy

provision of New York's workers' compensation law. Compare Dkt. 20-15, p. 18 (providing

that a volunteer worker is only an insured if the injury occurred while the volunteer was "within

the scope" of the volunteer work), with Hanford, 811 N.E.2d at 31 (holding that two people

are within the same employ if the accident occurred "within the scope" of their employment).

Thus, David is only an ensured as a volunteer worker if Vazquez's injury occurred within the

scope of an employment relationship to Mother Nurture, in which case plaintiff's "exclusive

remedy" would be the workers' compensation lien to which she is already entitled and which

she has already received. N.Y. W ORKERS' COMP. LAW § 29(6).

        Indeed, the prior action's determination that allowed Vazquez to proceed against David

despite the availability of workers' compensation necessarily hinged on the question of fact as

to whether David's relationship to Mother Nurture was that of a "landlord" or "independent



4 Theoretically, David's concession of liability would require him to concede that he was not an employee,
because otherwise he could not have been found liable. Dkt. 20-8, pp. 1-6. However, because that issue was
not actually litigated to the point of a final judgment in the prior action, nor was Markel a party to it, that
concession cannot have preclusive effect, and the parties are free to continue to litigate on the issue. Gall v. S.
Branch Nat'l Bank, 783 F.2d 125, 127-28 (8th Cir. 1986) (noting that the principles of res judicata "do not apply
where . . . the issues or causes of action sought to be precluded in a subsequent proceeding were allegedly
determined in a . . . judgment by consent"); see also In re Barton, 272 B.R. 61, 64-65 (N.D.N.Y. 2002) (finding
that prior confession of judgment does not preclude subsequent litigation).
                                                        10
contractor" rather than an employee. Dkt. 20-7, pp. 5-6. If David installed the cots for any

purpose rooted in an employment relationship to the daycare, then plaintiff's claims against

him would have been dismissed much as her claims against Mercedes were, because New

York's workers' compensation statute demands it. See Id. at 5 (dismissing claims against

Mercedes because she was plaintiff's employer).

       Although New York courts appear to have left unanswered the question of whether the

exclusive remedy provision of § 29(6) overpowers any entitlement Vazquez may have to

estoppel for Markel's failure to disclaim, this Court is nevertheless satisfied that it does. New

York courts have interpreted § 3420(d)(2) such that the remedy for its violation is estoppel

from disclaiming coverage, but this judicial remedy should not overcome a statutory mandate

as clear and absolute as that the "exclusive remedy" for workplace injuries caused by people

of the same employ "shall be" workers' compensation. N.Y. W ORKERS' COMP. LAW § 29(6);

NGM Ins. Co., 593 F.3d at 153.

       Indeed, to this Court's knowledge the only exception that New York courts have

permitted for the "exclusive remedy" provision of § 29(6) is that if an employer contractually

agrees to cover a particular type of insurance and fails to do so, the employee can bring a

breach of contract claim against the employer. See Elrac, Inc. v. Exum, 961 N.E.2d 643,

644-45 (N.Y. 2011). Plaintiff has submitted no evidence of any contract between herself and

David that would entitle her to bring a claim, and therefore this exception does not apply.

       Moreover, enforcing estoppel would allow Vazquez to profit off of inconsistent

argument. The only reason the state court was willing to entertain the question as to whether

David could stand liable for her claim was precisely because plaintiff had successfully argued

that a reasonable factfinder could conclude that he was not an employee of Mother Nurture

and was thus not subject to § 29(6)'s mandate. Dkt. 20-7, pp. 5-6.


                                               11
        This Court "cannot sanction the circumvention of [§ 29(6)'s] clear legislative plan by

approving a theory which would permit [a co-employee] to be sued in his capacity as property

owner" for the purposes of establishing liability, but arguing that he is a co-employee for the

purposes of establishing insurance coverage. Cf. Billy v. Consol. Mach. Tool Corp., 412

N.E.2d 934, 939 (N.Y. 1980). After all, "an employ[ee] remains an employ[ee] in his relations

with his [co-]employees as to all matters arising from and connected with their employment.

He may not be treated as a dual legal personality, 'a sort of Dr. Jekyl and Mr. Hyde . . . .'" Id.

(citing Williams v. Hartshorn, 69 N.E.2d 557, 558 (N.Y. 1946)). It simply cannot be that David

is liable because he is not an employee of Mother Nurture, yet Markel must cover that liability

because he is a daycare worker. 5 To the extent that this holding would render the state

court's damages assessment of $1,173,071.47 moot, that is simply the price Vazquez paid by

agreeing to only pursue a judgment against Markel. Dkt. 1-4, p. 7.

        Thus, it is irrelevant whether the policy's language that volunteer workers are not

insured if they cause bodily injury to Mother Nurture's employees is a policy exclusion or an

absence of coverage. Dkt. 20-15, p. 18. Similarly, it is irrelevant whether Markel was timely

in informing Vazquez that her accident would not be covered. In either case, defendant did

not need to disavow coverage because plaintiff's remedy was limited to workers'

compensation. NGM Ins. Co., 593 F.3d at 153. Moreover, because defendant has no viable

policy exclusion if David is considered a real estate manager, the issue of estoppel is




5 To clarify, this is not to say that non-mutual defensive collateral estoppel applies to bar plaintiff, but not

defendant, from relitigating the issue of David's role when he installed the cot rack. Griffin v. Sirva, Inc., 291
F. Supp. 3d 245, 251-52 (E.D.N.Y. 2018) (collaterally estopping a plaintiff from reasserting a prior, unsuccessful
claim against a separate defendant because the same claim was "raised, litigated, and actually decided by a
judgment in a prior proceeding") (citing Postlewaite v. McGraw-Hill, 333 F.3d 42, 48 (2d Cir. 2003)). David's
status has never been litigated to completion and collateral estoppel is therefore not appropriate for this issue.
Instead, this Court is only noting the consequences of a determination that David acted in any kind of
employment role given the context in which the question arises.

                                                       12
irrelevant should this Court find that to have been his role. Therefore, under no circumstance

is the issue of estoppel under § 3420(d) relevant to this case.

          Instead, the sole question is what role David played when he installed the cot rack. It

is a question with many entangled facts that would be difficult indeed to ask a court to sort

out. 6 David's marriage to Mercedes, Mercedes' absolute control over Mother Nurture, and

David's sharing ownership of the daycare's premises with his wife, create together something

of a conundrum. In the ordinary case, David's ownership of the house the daycare was

operated out of would cut in favor of him being a real estate manager. But the fact that it is

also the marital home that he shares with his wife conversely serves to strengthen the

proximity of that relationship and the likelihood that David was acting as a husband, a

volunteer, or some informal semblance of a contractor. That said, certain other facts,

including whether the cot rack would have had any further use to the home rather than just to

the daycare, the extent and nature of any renovations David may have made specifically for

the daycare, and any interactions David would have had with contractors or home repairmen

on the daycare's behalf may help elucidate the matter.

          Nevertheless, despite the difficulties the degree of factual overlap will create at trial, it

cannot be said that David's role at the time that he installed the cot rack can be decided at

this stage such that no reasonable factfinder could dispute what, precisely, his role was on

October 14, 2010. Instead, it must be left up to this Court to decide by a preponderance of

the evidence the nature of David's role. In particular, it must decide whether David installed

the cot rack because of his relationship with his house, or with his wife, as the owner of

Mother Nurture.




6   Neither party made a demand for a jury trial.
                                                    13
       If this Court concludes at the end of trial that David acted as a real estate manager,

then David was covered under the insurance policy, and Markel must pay the $1,173,071.47

for which the state court found David liable. If this Court concludes that David's role was

anything other than a real estate manager, then either David was not covered by the policy,

or else recovery under the policy would be preempted by § 29(6). In either case, Vazquez

would recover nothing. There is thus a clear question of material fact, and summary

judgment is inappropriate as to both parties' motions. Both motions must therefore be

denied.

       CONCLUSION

       This case presents a classic dispute of material fact, attached to truly high stakes.

Each party has presented a theory under which it can prevail, and each party has facts at its

disposal that could support the theory that it argues. Under these circumstances, summary

judgment is inappropriate for either party at this time. The fundamental dispute amounts to

what David's role was when he installed the cot rack that injured Vazquez, and barring the

introduction of later revelatory evidence, that question is one of fact that can only be

assessed through the crucible of trial. The parties must therefore complete whatever

discovery remains to them, and proceed to a bench trial.

       Therefore, it is

       ORDERED that

       1. Defendant's motion for summary judgment is DENIED;

       2. Plaintiff's motion for summary judgment is DENIED;

       3. Defendant's request for oral argument is DENIED AS MOOT; and




                                               14
           4. The parties are to proceed to a bench trial on the issue of David's relationship to

               Mother Nurture in installing the cot rack. 7

           IT IS SO ORDERED.




Dated: February 14, 2020
       Utica, New York.




7   On April 1, 2020, a firm trial date will be set for May of 2020.
                                                            15
